 


114 HR 2437 IH: To amend part B of title XVIII of the Social Security Act regarding high cost durable medical equipment, and for other purposes.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2437 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part B of title XVIII of the Social Security Act regarding high cost durable medical equipment, and for other purposes. 
 
 
__.Prior authorization process for certain high cost durable medical equipment, prosthetics, orthotics, and supplies under the Medicare programSection 1834(a)(15) of the Social Security Act (42 U.S.C. 1395m(a)(15)) is amended— (1)in the paragraph heading, by striking itemsand inserting items; prior authorization process for certain high cost durable medical equipment, prosthetics, orthotics, and supplies; and 
(2)by adding at the end the following new subparagraph:  (D)Prior authorization process for certain high cost durable medical equipment, prosthetics, orthotics, and supplies (i)In generalNot later than 1 year after the date of the enactment of this subparagraph, the Secretary shall begin the process to develop and implement a prior authorization process for certain durable medical equipment, prosthetics, orthotics, and supplies. A claim for an item of durable medical equipment, a prosthetic, an orthotic, or a supply that has received prior approval through the prior authorization process shall be exempt from subsequent pre- and post-payment audits and only subject to audits for systematic fraud and abuse. 
(ii)Consideration of factorsThe Secretary shall consider the following factors in developing and implementing the prior authorization process under this subparagraph: (I)Beneficiary access to timely care. 
(II)Alignment with the best practices of commercial managed care plans and Medicare Advantage plans under part C that have expertise in prior authorization processes. (III)Implementation of standard medical necessity evaluation prior authorization requests for physician and hospital referral agents and non-physician practitioners. 
(IV)Accounting for same day delivery expectations by providing for expedited emergency review for certain items, including oxygen. (iii)ImplementationThe Secretary shall promulgate a regulation to carry out the prior authorization process under this subparagraph. The regulation shall— 
(I)ensure that stakeholders participate in the development of the process; and (II)place priority on prior authorization of items that are subject to a high number of contractor audits, including oxygen.. 
 
